SPRAGUE, District Judge
(charging jury.) If the crew of a vessel, acting in good faith, and upon reasonable grounds of belief, refuse to go to sea, because of the unseaworthiness of the vessel, they cannot be found guilty of revolt, even though the jury should, upon all the evidence, be in doubt as to' the actual seaworthiness of the vessel; or even, if they should, upon a measuring cast (Stat. July 20. 1S40, c. 4⅝ ⅞§ 12-14; 5 Stat. 396; The Hibernia [Case No. 6,455], and cases there cited), be inclined to think she might have been seaworthy; for a reasonable apprehension, fairly entertained, takes away the element of “unlawful and wilful’’ resistance, necessary to constitute the offence. Full force should be given to the necessity of upholding the power of the master, and to the policy of requiring seamen to submit, in some instances, even to evident injustice, waiting for redress from the home tribunals; but a distinction should be drawn between eases of ordinary injuries, which can be compensated by pecuniary damages, and those where the wrong about to be done is of so serious a nature, as not to be measured by subsequent compensation in money; as when life or limbs are put in danger. The law regards life, and the safety of limbs, as of a higher value than the cost of surveys or repairs. Also,’that if the masts were unsea worthy for the purposes of the voyage, the seamen were not obliged to go to sea, upon any merely verbal promise of the master, that he would keep in certain latitudes, and carry certain sail, even if the masts might be safe, in case these promises were complied ’with.
As to the charge of "evolt. in resisting the attempt to seize Dawson; if the men were justifiable in refusing to go to sea without a survey, the master had no right to attempt to compel them; and if he used, or threatened, violence, upon the men, or any of them, apparently for the purpose of forcing them to go to sea. they had a right, in self-defence, to use such force as was necessary to resist his attempt. If the genei rl object of resisting sueh attempt was leral, the particular acts of any one person, who might, in the course of the resistance, go farther than was necessary, being no part of the general object. others would not be responsible therefor. For- sueh individual trespasses, the party committing them would alone be liable.
Verdict “Not guilty.”
See U. S. v. Borden [Case No. 14,625]; Shorey v. Rennell [Id. 12,806]; Knowlton v. Boss [Id. 7,901],
[NOTE. Immediately after their acquittal, the defendants filed a libel for subtraction of wages against the Hibernia. The court decided that, the refusal of the men to obey the master’s orders was justifiable, and that the men were entitled to their full lays. Case No. 6,455.]